I concur in the result. I think that the issue stated in paragraph 10 of the opinion should have been submitted as therein stated. While this issue was, in a manner, submitted by the court I doubt, if applied to the peculiar facts of the case, whether it was done in such a direct and particular manner as to clearly advise the jury of the exact issue to be decided by them. The other matters I do not care to discuss. I should not, however, have been disposed to have written upon some of them in the manner appearing in the opinion. *Page 637 
                          ON REHEARING.                        January 4, 1911.